Vacate and Dismiss and Opinion Filed September 12, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00419-CV

                              ORLANDO KING, Appellant
                                       V.
                           CHAPARRAL ASSETS, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-01129-E

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       This is an appeal from an order of possession in a forcible detainer suit. After reviewing

the clerk’s record, we questioned our jurisdiction as it appeared appellant was no longer in

possession of the premises, and the appeal had become moot. See Olley v. HVM, LLC, 449 S.W.3d
572, 575 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). We directed appellant to file a letter

brief addressing our concern and gave appellee an opportunity to respond. Although more than

ten days have passed and we cautioned appellant the appeal could be dismissed without further

notice if he failed to comply, appellant has not complied. Appellee, however, has filed a motion

to dismiss and confirmed appellant is no longer in possession of the premises.

        The only issue in a forcible detainer suit is the right to possession of the

premises. Id. Unless an appellant has a potentially meritorious claim of right to current, actual
possession, the issue of possession and case become moot when the appellant no longer has actual

possession of the premises. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782,

787, 790 (Tex. 2006). When a case becomes moot, an appellate court must vacate the trial court’s

judgment and dismiss the case. See City of Dallas v. Woodfield, 305 S.W.3d 412, 416 (Tex.

App.—Dallas 2010, no pet.); see also Marshall, 198 S.W.3d at 790.

       We gave appellant an opportunity to demonstrate our jurisdiction over this appeal, but he

failed to do so. Because nothing in the record before us shows appellant has a potentially

meritorious claim of right to current, actual possession, we grant appellee’s motion, vacate the trial

court’s judgment, and dismiss the case. See TEX. R. APP. P. 42.3(a),(c); Marshall, 198 S.W.3d at

790.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

180419F.P05




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 ORLANDO KING, Appellant                       On Appeal from the County Court at Law
                                               No. 5, Dallas County, Texas
 No. 05-18-00419-CV       V.                   Trial Court Cause No. CC-18-01129-E.
                                               Opinion delivered by Chief Justice Wright,
 CHAPARRAL ASSETS, LLC, Appellee               Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment and DISMISS the case.


Judgment entered September 12, 2018




                                         –3–